Exhibit 10
Dolan Media Company
2007 Incentive Compensation Plan
(Amended and restated in 2010)

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page    
Section 1. Establishment, Purpose and Duration
    1  
1.1 Effective Date and Purpose
    1  
1.2 Duration of the Plan
    1  
 
       
Section 2. Definitions
    1  
2.1 Annual Incentive Award
    1  
2.2 Award
    1  
2.3 Award Agreement
    2  
2.4 Beneficiary
    2  
2.5 Board
    2  
2.6 Bonus Opportunity
    2  
2.7 Cause
    2  
2.8 Change in Control
    2  
2.9 Code
    4  
2.10 Committee
    4  
2.11 Common Stock
    4  
2.12 Company
    4  
2.13 Covered Employee
    4  
2.14 Deferred Compensation Awards
    4  
2.15 Deferred Stock
    4  
2.16 Disability
    4  
2.17 Dividend Equivalent
    4  
2.18 Effective Date
    4  
2.19 Eligible Person
    4  
2.20 Employer
    4  
2.21 Exchange Act
    4  
2.22 Exercise Date
    4  
2.23 Fair Market Value
    5  
2.24 Grant Date
    5  
2.25 Grantee
    5  
2.26 Incentive Stock Option
    5  
2.27 including
    5  
2.28 Non-Qualified Stock Option
    5  
2.29 Option
    5  
2.30 Option Price
    5  
2.31 Performance-Based Exception
    5  
2.32 Performance Goal
    6  
2.33 Performance Measures
    6  
2.34 Performance Period
    6  
2.35 Performance Unit
    6  
2.36 Person
    6  
2.37 Restricted Stock
    6  
2.38 Restricted Stock Unit or RSU
    6  
2.39 Restrictions
    6  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
2.40 Retirement
    6  
2.41 Rule 16b-3
    7  
2.42 SEC
    7  
2.43 Section 16 Non-Employee Director
    7  
2.44 Section 16 Person
    7  
2.45 Settlement Date
    7  
2.46 Share
    7  
2.47 Stock Appreciation Right or SAR
    7  
2.48 Strike Price
    7  
2.49 Subsidiary
    7  
2.50 Substitute Award
    7  
2.51 Term
    7  
2.52 Termination of Service
    7  
2.53 Year
    7  
 
       
Section 3. Administration
    8  
3.1 Committee
    8  
3.2 Powers of the Committee
    8  
 
       
Section 4. Shares Subject to the Plan and Adjustments
    10  
4.1 Number of Shares Available for Grants
    10  
4.2 Adjustments in Authorized Shares and Awards
    11  
4.3 Compliance With Code Section 162(m)
    11  
4.4 Performance-Based Exception Under Section 162(m)
    12  
 
       
Section 5. Eligibility and General Conditions of Awards
    14  
5.1 Eligibility
    14  
5.2 Award Agreement
    14  
5.3 General Terms and Termination of Service
    14  
5.4 Nontransferability of Awards
    15  
5.5 Cancellation and Rescission of Awards
    16  
5.6 Substitute Awards
    17  
5.7 Exercise by Non-Grantee
    17  
5.8 No Cash Consideration for Awards
    17  
 
       
Section 6. Stock Options
    17  
6.1 Grant of Options
    17  
6.2 Award Agreement
    17  
6.3 Option Price
    17  
6.4 Vesting
    17  
6.5 Grant of Incentive Stock Options
    18  
6.6 Exercise and Payment
    19  
 
       
Section 7. Stock Appreciation Rights
    20  
7.1 Grant of SARs
    20  
7.2 Award Agreements
    20  
7.3 Strike Price
    20  
7.4 Vesting
    20  
7.5 Exercise and Payment
    20  
7.6 Grant Limitations
    20  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
 
       
Section 8. Restricted Stock
    21  
8.1 Grant of Restricted Stock
    21  
8.2 Award Agreement
    21  
8.3 Consideration for Restricted Stock
    21  
8.4 Vesting
    21  
8.5 Effect of Forfeiture
    21  
8.6 Escrow; Legends
    21  
8.7 Stockholder Rights in Restricted Stock
    21  
 
       
Section 9. Restricted Stock Units
    22  
9.1 Grant of Restricted Stock Units
    22  
9.2 Award Agreement
    22  
9.3 Crediting Restricted Stock Units
    22  
 
       
Section 10. Deferred Stock
    23  
10.1 Grant of Deferred Stock
    23  
10.2 Award Agreement
    23  
10.3 Deferred Stock Elections
    23  
10.4 Deferral Account
    24  
 
       
Section 11. Performance Units
    25  
11.1 Grant of Performance Units
    25  
11.2 Value/Performance Goals
    25  
11.3 Earning of Performance Units
    25  
11.4 Adjustment on Change of Position
    25  
11.5 Dividend Rights
    26  
 
       
Section 12. Annual Incentive Awards
    26  
12.1 Annual Incentive Awards
    26  
12.2 Determination of Amount of Annual Incentive Awards
    26  
12.3 Time of Payment of Annual Incentive Awards
    27  
12.4 Form of Payment of Annual Incentive Awards
    27  
 
       
Section 13. Change in Control
    27  
13.1 Acceleration of Vesting
    27  
13.2 Special Treatment if a Change in Control Occurs
    27  
 
       
Section 14. Dividend Equivalents
    28  
 
       
Section 15. Amendments and Termination
    28  
15.1 Amendment and Termination
    28  
15.2 Effect of Termination or Amendments on Previously Granted Awards
    28  
 
       
Section 16. Beneficiary Designation
    29  
 
       
Section 17. Withholding
    29  
17.1 Required Withholding
    29  
17.2 Notification under Code Section 83(b)
    30  
 
       

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 18. General Provisions
    30  
18.1 Governing Law
    30  
18.2 Severability
    30  
18.3 Successors
    30  
18.4 Requirements of Law
    30  
18.5 Securities Law Compliance
    31  
18.6 Section 409A
    31  
18.7 No Rights as a Stockholder
    32  
18.8 Awards Not Taken Into Account for Other Benefits
    32  
18.9 Employment Agreement Supersedes Award Agreement
    32  
18.10 Non-Exclusivity of Plan
    32  
18.11 No Trust or Fund Created
    32  
18.12 No Right to Continued Employment or Awards
    33  
18.13 Military Service
    33  
18.14 Construction
    33  
18.15 No Fractional Shares
    33  
18.16 Plan Document Controls
    33  

 

iv



--------------------------------------------------------------------------------



 



Dolan Media Company
2007 Incentive Compensation Plan
(Amended and restated in 2010)
Section 1.
Establishment, Purpose and Duration
1.1 Effective Date and Purpose. Dolan Media Company, a Delaware corporation (the
“Company), hereby amends and restates the Dolan Media Company 2007 Incentive
Compensation Plan (the “Plan”). The Plan is intended to attract and retain
exceptionally qualified employees, consultants and directors upon whom, in large
measure, the sustained progress, growth and profitability of the Company depend.
By encouraging employees, consultants and directors of the Company and its
subsidiaries to acquire a proprietary interest in the Company’s growth and
performance, the Company intends to motivate employees, consultants and
directors to achieve long-term Company goals and to more closely align such
persons’ interests with those of the Company’s other stockholders. The amended
and restated Plan was approved by the Board on March 2, 2010 (the “Effective
Date”), subject to approval by the Company’s stockholders, which was received at
its annual meeting on May 26, 2010. All numbers of shares included in the Plan
have been adjusted to reflect a nine-for-one stock split effective August 7,
2007.
1.2 Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors of the
Company to amend or terminate the Plan at any time pursuant to Section 15
hereof, until the earlier to occur of (a) the date all Shares subject to the
Plan shall have been purchased or acquired and the Restrictions on all
Restricted Stock granted under the Plan shall have lapsed, according to the
Plan’s provisions, and (b) ten (10) years from the Effective Date of this
amended and restated Plan. The termination of the Plan shall not adversely
affect any Awards outstanding on the date of termination.
Section 2.
Definitions
As used in the Plan, in addition to terms elsewhere defined in the Plan, the
following terms shall have the meanings set forth below:
2.1 “Annual Incentive Award” means a performance bonus determined under
Section 12.
2.2 “Award” means any Option (including Non-Qualified Stock Options and
Incentive Stock Options), Stock Appreciation Right, Restricted Stock, Share,
Restricted Stock Unit, Deferred Stock, Performance Unit, Substitute Award,
Dividend Equivalent or Annual Incentive Award.

 

1



--------------------------------------------------------------------------------



 



2.3 “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing any Award granted hereunder between the Company and the
Grantee.
2.4 “Beneficiary” means the Person designated to receive Plan benefits, if any,
following the Grantee’s death in accordance with Section 16.
2.5 “Board” means the Board of Directors of the Company.
2.6 “Bonus Opportunity” means a Grantee’s threshold, target and maximum bonus
opportunity for a Year; provided that such bonus opportunity shall be either
(a) to the extent that the Grantee has entered into an employment agreement with
the Company, the threshold, target and maximum bonus levels, if any, specified
in the employment agreement for such Year based on the Grantee’s base salary in
effect on the first day of such Year, or (b) if there is no employment agreement
in effect between the Company and the Grantee as of the first day of such Year
or if the employment agreement does not specify such bonus levels, the
applicable threshold, target and maximum percentages of such Grantee’s base
salary in effect on the first day of such Year (or such later date as such
person is designated as a Grantee), as determined by the Committee in its sole
discretion within the first ninety (90) days of such Year (or before such later
date as such person is designated as a Grantee, subject to the time limit stated
in Section 12.1, if applicable).
2.7 “Cause” means, as determined by the Committee, the occurrence of any one of
the following: (a) any act of dishonesty, willful misconduct, gross negligence,
intentional or conscious abandonment or neglect of duty; (b) commission of a
criminal activity, fraud or embezzlement; (c) any unauthorized disclosure or use
of confidential information or trade secrets; or (d) any violation of any
non-compete or non-disclosure agreement between an Eligible Person and any
Employer; provided that if a Grantee is a party to an employment agreement with
the Company or a Subsidiary that contains a different definition of Cause, the
definition of Cause contained in such employment agreement shall be controlling.
2.8 “Change in Control” means, with respect to Awards other than Deferred
Compensation Awards, the occurrence of any one or more of the following: (a) the
acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of more than fifty percent (50%) of the
outstanding voting Shares; provided that a Change in Control shall not be deemed
to occur solely because more than fifty percent (50%) of the outstanding voting
Shares is acquired by (i) a trustee or other fiduciary holding securities under
one or more employee benefit plans maintained by the Company or any of its
subsidiaries, or (ii) any Person that, immediately before such acquisition, is
owned directly or indirectly by the stockholders of the Company in approximately
the same proportion as their ownership of voting Shares immediately before such
acquisition; (b) a merger, consolidation or other reorganization involving the
Company if the stockholders of the Company and their affiliates, immediately
before such merger, consolidation or other reorganization, do not, as a result
of such merger, consolidation, or other reorganization, own directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting shares of the Person resulting from such merger,
consolidation or other reorganization; (c) a complete liquidation or dissolution
of the Company; or (d) the sale or other disposition of all or substantially all
of the assets of the Company and its subsidiaries determined on a consolidated
basis.

 

2



--------------------------------------------------------------------------------



 



“Change in Control” means, with respect to Deferred Compensation Awards, the
occurrence one or more of any of the following:
(a) Change in Ownership of the Company. A change in ownership of the Company
shall occur on the date that any one Person, or more than one Person acting as a
“Group” (as defined under Code Section 409A), acquires ownership of stock of the
Company that, together with stock held by such Person or Group, constitutes more
than 50% of the total Fair Market Value or total voting power of the stock of
the Company; provided that, if any one Person, or more than one Person acting as
a Group, is already considered to own more than 50% of the total Fair Market
Value or total voting power of the stock of the Company, the acquisition of
additional stock by the same Person or Persons is not considered to cause a
change in the ownership of the Company.
(b) Change in Effective Control of the Company. A change in the effective
control of the Company occurs on the date that any one Person, or more than one
Person acting as a Group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Persons)
ownership of stock of the Company possessing 50% or more of the total voting
power of the stock of the Company; or
(c) Change in Ownership of Substantial Portion of the Company’s Assets. A change
in the ownership of a substantial portion of the Company’s assets occurs on the
date that any one Person, or more than one Person acting as a Group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons) assets from the Company that have
a total Gross Fair Market Value (as defined below in this Section) equal to or
more than 50% of the total Gross Fair Market Value of all of the assets of the
Company immediately before such acquisition or acquisitions; provided that a
transfer of assets by the Company is not treated as a change in the ownership of
such assets if the assets are transferred to:
(i) a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(ii) an entity, 50% or more of the total Fair Market Value or voting power of
which is owned, directly or indirectly, by the Company;
(iii) a Person, or more than one Person acting as a Group, that owns, directly
or indirectly, 50% or more of the total Fair Market Value or voting power of all
the outstanding stock of the Company; or
(iv) an entity, at least 50% of the total Fair Market Value or voting power of
which is owned, directly or indirectly, by a Person described in clause (iii) of
this paragraph 2.8(c).
For purposes of this definition, “Gross Fair Market Value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

3



--------------------------------------------------------------------------------



 



For all purposes of the latter definition of Change in Control that applies to
Deferred Compensation Awards, stock ownership is determined under Code
Section 409A.
2.9 “Code” means the Internal Revenue Code of 1986 (and any successor thereto),
as amended from time to time. References to a particular Code section include
references to regulations and rulings and other guidance thereunder; and to
successor provisions.
2.10 “Committee” has the meaning set forth in Section 3.1(a).
2.11 “Common Stock” means common stock, par value $.001 per share, of the
Company.
2.12 “Company” has the meaning set forth in Section 1.1.
2.13 “Covered Employee” means a Grantee who, as of the last day of the Company’s
taxable year in which the value of an Award is includable in income for federal
income tax purposes, is one of the group of “covered employees,” within the
meaning of Code Section 162(m), with respect to the Company.
2.14 “Deferred Compensation Awards” means Awards that could be subject to
liability under Code Section 409A and do not qualify for an exemption from Code
Section 409A coverage.
2.15 “Deferred Stock” means a right, granted as an Award under Section 10, to
receive payment in the form of Shares (or measured by the value of Shares) at
the end of a specified deferral period.
2.16 “Disability” means a Grantee’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, as determined by
the Committee.
2.17 “Dividend Equivalent” means any right to receive payments equal to
dividends or property, if and when paid or distributed, on Shares or Restricted
Stock Units.
2.18 “Effective Date” has the meaning set forth in Section 1.1.
2.19 “Eligible Person” means any employee of an Employer, non-employee director
of the Company or consultant engaged by an Employer.
2.20 “Employer” means the Company or any Subsidiary.
2.21 “Exchange Act” means the Securities and Exchange Act of 1934, as amended,
or any successors thereto, and the rules and regulations promulgated thereunder,
all as shall be amended from time to time.
2.22 “Exercise Date” means the date the holder of an Award that is subject to
exercise delivers notice of such exercise to the Company, accompanied by such
payment, attestations, representations and warranties or other documentation as
required hereunder, under the applicable Award Agreement or as the Committee may
otherwise specify.

 

4



--------------------------------------------------------------------------------



 



2.23 “Fair Market Value” means, as of any applicable date, (a) the closing sales
price for one Share on such date as reported on the New York Stock Exchange or,
if the foregoing does not apply, on such other market system or stock exchange
on which the Company’s Common Stock is then listed or admitted to trading, or on
the last previous day on which a sale was reported if no sale of a Share was
reported on such date, or (b) if the foregoing subsection (a) does not apply,
the fair market value of a Share as reasonably determined in good faith by the
Board in accordance with Code Section 409A. For purposes of subsection (b), the
determination of such Fair Market Value by the Board will be made no less
frequently than every twelve (12) months and will either (x) use one of the safe
harbor methodologies permitted under Treasury
Regulation Section 1.409-1(b)(5)(iv)(B)(2); or (y) include, as applicable, the
value of tangible and intangible assets of the Company, the present value of
future cash flows of the Company, the market value of stock or other equity
interests in similar corporations and other entities engaged in trades or
businesses substantially similar to those engaged in by the Company, the value
of which can be readily determined through objective means (such as through
trading prices or an established securities market or an amount paid in a recent
arms’ length private transaction), and other relevant factors such as control
premiums or discounts for lack of marketability and whether the valuation method
is used for other purposes that have a material economic effect on the Company,
its stockholders or its creditors.
2.24 “Grant Date” means the date on which an Award is granted, which date may be
specified in advance by the Committee.
2.25 “Grantee” means an Eligible Person who has been granted an Award.
2.26 “Incentive Stock Option” means an Option granted under Section 6 that is
intended to meet the requirements of Code Section 422.
2.27 “including” or “includes” means “including, but not limited to,” or
“includes, but is not limited to,” respectively.
2.28 “Non-Qualified Stock Option” means an Option granted under Section 6 that
is not intended to be an Incentive Stock Option.
2.29 “Option” means an Incentive Stock Option or Non-Qualified Stock Option.
2.30 “Option Price” means the price at which a Share may be purchased by a
Grantee pursuant to an Option.
2.31 “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m), as contained in Code
Section 162(m)(4)(C) (including the special provision of the applicable Treasury
Regulation for Options and SARs).

 

5



--------------------------------------------------------------------------------



 



2.32 “Performance Goal” means the objective or subjective criteria determined by
the Committee, the degree of attainment of which will affect (a) in the case of
an Award other than an Annual Incentive Award, the amount of the Award the
Grantee is entitled to receive or retain, and (b) in the case of an Annual
Incentive Award, the portion of the individual’s Bonus Opportunity potentially
payable as an Annual Incentive Award. Performance Goals may contain threshold,
target and maximum levels of achievement and, to the extent the Committee
intends an Award (including an Annual Incentive Award) to comply with the
Performance-Based Exception, the Performance Goals shall be chosen from among
the Performance Measures set forth in Section 4.4(a).
2.33 “Performance Measures” has the meaning set forth in Section 4.4(a).
2.34 “Performance Period” means that period established by the Committee at the
time any Performance Unit is granted or at any time thereafter during which any
Performance Goals specified by the Committee with respect to such Award are to
be measured.
2.35 “Performance Unit” any grant pursuant to Section 11 of (a) a bonus
consisting of cash or other property the amount or value of which, and/or the
entitlement to which, is conditioned upon the attainment of any Performance
Goals specified by the Committee, or (b) a unit valued by reference to a
designated amount of property other than Shares.
2.36 “Person” means any individual, sole proprietorship, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization, institution, public benefit
corporation, entity or government instrumentality, division, agency, body or
department.
2.37 “Restricted Stock” means any Share issued as an Award under the Plan that
is subject to Restrictions.
2.38 “Restricted Stock Unit” or “RSU” means the right granted as an Award under
the Plan to receive a Share, conditioned on the satisfaction of Restrictions
imposed by the Committee, which Restrictions may be time-based,
performance-based or based upon the occurrence of one or more events or
conditions.
2.39 “Restrictions” means any restriction on a Grantee’s free enjoyment of the
Shares or other rights underlying Awards, including (a) that the Grantee or
other holder may not sell, transfer, pledge, or assign a Share or right, and
(b) such other restrictions as the Committee may impose in the Award Agreement
(including any restriction on the right to vote such Share and the right to
receive any dividends). Restrictions may be based upon the passage of time or
the satisfaction of performance criteria or the occurrence of one or more events
or conditions, and shall lapse separately or in combination upon such conditions
and at such time or times, in installments or otherwise, as the Committee shall
specify. Awards subject to a Restriction shall be forfeited if the Restriction
does not lapse before such date or the occurrence of such event or the
satisfaction of such other criteria as the Committee shall determine.
2.40 “Retirement” means a Termination of Service, other than for Cause, death or
Disability, on or after reaching age 55 with five (5) years of service with an
Employer, as determined by the Committee.

 

6



--------------------------------------------------------------------------------



 



2.41 “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, as amended from time to time, together with any successor rule.
2.42 “SEC” means the United States Securities and Exchange Commission, or any
successor thereto.
2.43 “Section 16 Non-Employee Director” means a member of the Board who
satisfies the requirements to qualify as a “non-employee director” under
Rule 16b-3.
2.44 “Section 16 Person” means a person who is subject to potential liability
under Section 16(b) of the Exchange Act with respect to transactions involving
equity securities of the Company.
2.45 “Settlement Date” means the payment date for Restricted Stock Units or
Deferred Stock, as set forth in Section 9.3(b) or 10.4(c), as applicable.
2.46 “Share” means a share of the Common Stock of the Company.
2.47 “Stock Appreciation Right” or “SAR” means a right granted as an Award under
the Plan to receive, as of the date specified in the Award Agreement, an amount
equal to the number of Shares with respect to which the SAR is exercised,
multiplied by the excess of (a) the Fair Market Value of one Share on the
Exercise Date over (b) the Strike Price.
2.48 “Strike Price” means the per Share price used as the baseline measure for
the value of an SAR, as specified in the applicable Award Agreement.
2.49 “Subsidiary” means any Person that directly, or through one (1) or more
intermediaries, is controlled by the Company and that would be treated as part
of a single controlled group of corporations with the Company under Code
Sections 414(b) and 414(c) if the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Code Sections 1563(a)(1),
(2) and (3) and Treasury Regulation Section 1.414(c)-2.
2.50 “Substitute Award” has the meaning set forth in Section 5.6.
2.51 “Term” means the period beginning on the Grant Date of an Option or SAR and
ending on the date such Option or SAR expires, terminates or is cancelled.
2.52 “Termination of Service” occurs on (a) the first day on which an individual
is for any reason no longer providing services to an Employer in the capacity of
an employee, director or consultant; or (b) with respect to an individual who is
an employee or consultant to a Subsidiary, the first day on which such entity
ceases to be a Subsidiary of the Company.
2.53 “Year” means a calendar year.

 

7



--------------------------------------------------------------------------------



 



Section 3.
Administration
3.1 Committee.
(a) Subject to Section 3.2, the Plan shall be administered by the Compensation
Committee of the Board unless otherwise determined by the Board (the
“Committee”). The members of the Committee shall be appointed by the Board from
time to time and may be removed by the Board from time to time. To the extent
the Board considers it desirable to comply with Rule 16b-3 or meet the
Performance-Based Exception, the Committee shall consist of two or more
directors of the Company, all of whom qualify as “outside directors” within the
meaning of Code Section 162(m) and as Section 16 Non-Employee Directors. The
number of members of the Committee shall from time to time be increased or
decreased, and shall be subject to such conditions, in each case if and to the
extent the Board deems it appropriate to permit transactions in Shares pursuant
to the Plan to satisfy such conditions of Rule 16b-3 and the Performance-Based
Exception as then in effect.
(b) Subject to Section 4.4(c), the Committee may delegate to the Chief Executive
Officer of the Company any or all of the authority of the Committee with respect
to the grant of Awards to Grantees, other than Grantees who are executive
officers, or are (or are expected to be) Covered Employees and/or are Section 16
Persons at the time any such delegated authority is exercised.
3.2 Powers of the Committee. Subject to and consistent with the provisions of
the Plan, the Committee shall have full power and authority and sole discretion
as follows:
(a) to determine when, to whom (i.e., what Eligible Persons) and in what types
and amounts Awards should be granted;
(b) to grant Awards to Eligible Persons in any number, and to determine the
terms and conditions applicable to each Award (including conditions intended to
comply with Code Section 162(m), Code Section 409A, or both of them), the number
of Shares or the amount of cash or other property to which an Award will relate,
any Option Price or Strike Price, grant price or purchase price, any limitation
or Restriction, any schedule for or performance conditions relating to the
earning of the Award or the lapse of limitations, forfeiture restrictions,
restrictive covenants, restrictions on exercisability or transferability, any
Performance Goals, including those relating to the Company and/or a Subsidiary
and/or any division thereof and/or an individual, and/or vesting based on the
passage of time, based in each case on such considerations as the Committee
shall determine);
(c) to determine the benefit (including any Bonus Opportunity) payable under any
Award and to determine whether any performance or vesting conditions, including
Performance Measures or Performance Goals, have been satisfied;
(d) to determine whether or not specific Awards shall be granted in connection
with other specific Awards;
(e) to determine the Term of an Option or SAR, as applicable;
(f) to determine (i) the amount, if any, that a Grantee shall pay for Restricted
Stock, (ii) whether to permit or require the payment of cash dividends thereon
to be deferred and the terms related thereto, (iii) when Restricted Stock
(including Restricted Stock acquired upon the exercise of an Option) shall be
forfeited, and (iv) whether such Shares shall be held in escrow or other
custodial arrangement;

 

8



--------------------------------------------------------------------------------



 



(g) to determine whether, to what extent and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Shares, other Awards or other property, or an Award may be accelerated, vested,
canceled, forfeited or surrendered or any terms of the Award may be waived, and
to accelerate the exercisability of, and to accelerate or waive any or all of
the terms and conditions applicable to, any Award or any group of Awards for any
reason and at any time or to extend the period following the Termination of
Service within which an Award may be exercised;
(h) to determine with respect to Awards granted to Eligible Persons:
(i) whether, to what extent and under what circumstances cash, Shares, other
Awards, other property and other amounts payable with respect to an Award will
be deferred (A) at the election of the Grantee; or (B) if and to the extent
specified in the Award Agreement, automatically or at the election of the
Committee (for purposes of limiting loss of deductions pursuant to Code Section
162(m) or otherwise), in a manner permitted under or exempt from Code
Section 409A; and (ii) to provide for the payment of interest or other rate of
return determined with reference to a predetermined actual investment or
independently set interest rate, or with respect to other bases permitted under
Code Sections 162(m) or 409A or otherwise, for the period between the date of
exercise and the date of payment or settlement of the Award;
(i) to make, amend, suspend, waive and rescind rules and regulations relating to
the Plan;
(j) to appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;
(k) to determine the terms and conditions of all Award Agreements applicable to
Eligible Persons (which need not be identical) and, with the consent of the
Grantee (except as provided in this Section 3.2(k) and Sections 5.5 and 15.2),
to amend any such Award Agreement at any time; provided that the consent of the
Grantee shall not be required for any amendment (i) that does not adversely
affect the rights of the Grantee, or (ii) that is necessary or advisable (as
determined by the Committee) to carry out the purpose of the Award as a result
of any new applicable law or regulation or change in an existing applicable law
or regulation or interpretation thereof, or (iii) to the extent the Award
Agreement specifically permits amendment without consent;
(l) to impose such additional terms and conditions upon the grant, exercise or
retention of Awards as the Committee may, before or concurrently with the grant
thereof, deem appropriate, including limiting the percentage of Awards that may
from time to time be exercised by a Grantee, and including requiring the Grantee
to enter into restrictive covenants;
(m) to correct any defect or supply any omission or reconcile any inconsistency,
and to construe and interpret the Plan, the rules and regulations, and Award
Agreement or any other instrument entered into or relating to an Award under the
Plan;

 

9



--------------------------------------------------------------------------------



 



(n) to take any other action with respect to any matters relating to the Plan
for which it is responsible and to make all other decisions and determinations,
including factual determinations, as may be required under the terms of the Plan
or as the Committee may deem necessary or advisable for the administration of
the Plan;
(o) to determine whether a Grantee has a Disability or a Retirement; and
(p) to determine whether and under what circumstances a Grantee has incurred a
Termination of Service (e.g., whether Termination of Service was for Cause) or,
if applicable for payment of a Deferred Compensation Award, a “separation from
service” described in Code Section 409A.
Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all Persons, including the Company, its Subsidiaries, any
Grantee, any Eligible Person, any Person claiming any rights under the Plan from
or through any Grantee, and stockholders, except to the extent the Committee may
subsequently modify, or take further action not consistent with, its prior
action. If not specified in the Plan, the time at which the Committee must or
may make any determination shall be determined by the Committee, and any such
determination may thereafter be modified by the Committee. The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee.
All determinations of the Committee shall be made by a majority of its members;
provided that any determination affecting any Awards made or to be made to a
member of the Committee may, at the Board’s election, be made by the Board.
Section 4.
Shares Subject to the Plan and Adjustments
4.1 Number of Shares Available for Grants.
(a) Subject to adjustment as provided in Section 4.2, the aggregate number of
Shares that may be delivered under the Plan shall not exceed 4,800,000 Shares.
If any Shares subject to an Award granted hereunder are forfeited or such Award
otherwise terminates without the delivery of such Shares, the Shares subject to
such Award, to the extent of any such forfeiture or termination, shall again be
available for grant under the Plan. If any Shares subject to an Award granted
hereunder are withheld or applied as payment in connection with the exercise of
an Award (including the withholding of Shares on the exercise of an Option or on
the exercise of an SAR that is settled in Shares) or, except with respect to
Shares of Restricted Stock, the withholding or payment of taxes related thereto,
such Shares shall again be available for grant under the Plan.
(b) The Committee shall from time to time determine the appropriate methodology
for calculating the number of Shares that have been delivered pursuant to the
Plan. Shares delivered pursuant to the Plan may be, in whole or in part,
authorized and unissued Shares, or treasury Shares, including Shares repurchased
by the Company for purposes of the Plan.

 

10



--------------------------------------------------------------------------------



 



(c) The maximum number of shares of Common Stock that may be issued under the
Plan in this Section 4.1 shall not be affected by (i) the payment in cash of
dividends or Dividend Equivalents in connection with outstanding Awards; or
(ii) any Shares required to satisfy Substitute Awards.
4.2 Adjustments in Authorized Shares and Awards.
(a) If the Committee determines that any dividend or other distribution (whether
in the form of cash, Shares, or other securities or property), stock split or
combination, forward or reverse merger, reorganization, subdivision,
consolidation or reduction of capital, recapitalization, consolidation, scheme
of arrangement, split-up, spin-off or combination involving the Company or
repurchase or exchange of Shares, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of: (a) the number and type of Shares (or other securities or property) with
respect to which Awards may be granted, (b) the number and type of Shares (or
other securities or property) subject to outstanding Awards, (c) the grant or
exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award, (d) the
number and kind of Shares of outstanding Restricted Stock or relating to any
other outstanding Award in connection with which Shares are subject, and (e) the
number of Shares with respect to which Awards may be granted to a Grantee;
provided, in each case, that with respect to Awards of Incentive Stock Options
intended to continue to qualify as Incentive Stock Options after such
adjustment, no such adjustment shall be authorized to the extent that such
adjustment would cause the Incentive Stock Option to violate Code
Section 424(a); and provided further that the number of Shares subject to any
Award denominated in Shares shall always be a whole number.
(b) Notwithstanding Section 4.2(a), any adjustments made pursuant to
Section 4.2(a) shall be made in such a manner as to ensure that after such
adjustment, the Awards continue not to be deferred compensation subject to Code
Section 409A (or if such Awards are already subject to Code Section 409A, so as
not to give rise to liability under Code Section 409A).
4.3 Compliance With Code Section 162(m).
(a) Section 162(m) Compliance. To the extent the Committee determines that
compliance with the Performance-Based Exception is desirable with respect to an
Award, Sections 4.3 and 4.4 shall apply. If changes are made to Code Section
162(m) to permit more flexibility with respect to any Awards available or
outstanding under the Plan, the Committee may, subject to this Section 4.3, make
any adjustments to such Awards as it deems appropriate, subject to Section 15.2.

 

11



--------------------------------------------------------------------------------



 



(b) Annual Individual Limitations. No Grantee may be granted Awards for Options,
SARs, Restricted Stock, Deferred Stock, Restricted Stock Units or Performance
Units (or any other Award that is determined by reference to the value of Shares
or appreciation in the value of Shares) with respect to a number of Shares in
any one (1) Year that, when added to any other Award denominated in Shares that
is granted to such Grantee in the same Year, would exceed Four Hundred Fifty
Thousand (450,000) Shares. If an Award denominated in Shares is cancelled, the
Shares subject to the cancelled Award continue to count against the maximum
number of Shares that may be granted to a Grantee in any Year under this
Section 4.3(b). All Shares specified in this Section 4.3(b) shall be adjusted to
the extent necessary to reflect adjustments to Shares required by Section 4.2.
No Grantee may be granted a cash Award in any one (1) Year, the maximum payout
for which, when added to the maximum payout for all other cash Awards granted to
such Grantee in the same Year, would exceed 300% of the Grantee’s annual base
salary (up to a maximum of $1,000,000 of base salary) as of the first day of
such Year (or, if later, as of the date on which the Grantee becomes an employee
of an Employer).
4.4 Performance-Based Exception Under Section 162(m).
(a) Performance Measures. Subject to Section 4.4(d), unless and until the
Committee proposes for a stockholder vote (and the stockholders approve) a
change in the general Performance Measures set forth in this Section 4.4(a), for
Awards (other than Options and SARs) designed to qualify for the
Performance-Based Exception, the objective performance criteria shall be based
upon one or more of the following measurements relating to the Company and/or
any of its Subsidiaries (each a “Performance Measure”):
(i) Earnings before interest, tax, depreciation or amortization (“EBITDA”)
(actual and adjusted and either in the aggregate or on a per-Share basis);
(ii) Earnings (either in the aggregate or on a per-Share basis);
(iii) Net income or loss (either in the aggregate or on a per-Share basis);
(iv) Operating profit;
(v) Growth or rate of growth in cash flow;
(vi) Cash flow provided by operations (either in the aggregate or on a per-Share
basis);
(vii) Free cash flow (either in the aggregate on a per-Share basis);
(viii) Costs;
(ix) Gross revenues;
(x) Reductions in expense levels;
(xi) Operating and maintenance cost management and employee productivity;
(xii) Stockholder returns (including return on assets, investments, equity, or
gross sales);

 

12



--------------------------------------------------------------------------------



 



(xiii) Return measures (including return on assets, equity, or sales);
(xiv) Growth or rate of growth in return measures;
(xv) Share price (including growth measures and total stockholder return or
attainment by the Shares of a specified value for a specified period of time);
(xvi) Net economic value;
(xvii) Economic value added;
(xviii) Aggregate product unit and pricing targets;
(xix) Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market share, market penetration, geographic business
expansion goals, objectively identified project milestones, production volume
levels, cost targets, and goals relating to acquisitions or divestitures;
(xx) Achievement of business or operational goals such as market share and/or
business development;
(xxi) Achievement of diversity objectives;
(xxii) Results of customer satisfaction surveys; and/or
(xxiii) Debt ratings, debt leverage and debt service;
provided that applicable Performance Measures may be applied on a pre- or
post-tax basis; and provided further that the Committee may, on the Grant Date
of an Award intended to comply with the Performance-Based Exception, and in the
case of other Awards, at any time, provide that the formula for such Award may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss.
(b) Flexibility in Setting Performance Measures. For Awards intended to comply
with the Performance-Based Exception, the Committee shall set the Performance
Measures within the time period prescribed by Code Section 162(m). The levels of
performance required with respect to Performance Measures may be expressed in
absolute or relative levels and may be based upon a set increase, set positive
result, maintenance of the status quo, set decrease or set negative result.
Performance Measures may differ for Awards to different Grantees. The Committee
shall specify the weighting (which may be the same or different for multiple
objectives) to be given to each performance objective for purposes of
determining the final amount payable with respect to any such Award. Any one or
more of the Performance Measures may apply to the Grantee, a department, unit,
division or function within the Company or any one or more Subsidiaries; and may
apply either alone or relative to the performance of other businesses or
individuals (including industry or general market indices).

 

13



--------------------------------------------------------------------------------



 



(c) Adjustments. The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the pre-established Performance
Goals; provided that any Awards designed to qualify for the Performance-Based
Exception may not (unless the Committee determines to amend the Award so that it
no longer qualifies for the Performance-Based Exception) be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward). The
Committee may not, unless the Committee determines to amend the Award so that it
no longer qualifies for the Performance-Based Exception, delegate any
responsibility with respect to Awards intended to qualify for the
Performance-Based Exception. All determinations by the Committee as to the
achievement of the Performance Measure(s) shall be in writing before payment of
the Award.
(d) Changes to Performance Measures. If applicable laws, rules or regulations
change to permit Committee discretion to alter the governing Performance
Measures without obtaining stockholder approval of such changes, and still
qualify for the Performance-Based Exception, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval.
Section 5.
Eligibility and General Conditions of Awards
5.1 Eligibility. The Committee may in its discretion grant Awards to any
Eligible Person, whether or not he or she has previously received an Award.
5.2 Award Agreement. To the extent not set forth in the Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement.
5.3 General Terms and Termination of Service. Except as provided in an Award
Agreement or as otherwise provided below in this Section 5.3, all Options or
SARs that have not been exercised, or any other Awards that remain subject to
Restrictions or that are not otherwise vested or exercisable, at the time of a
Termination of Service shall be cancelled and forfeited to the Company. Any
Restricted Stock that is forfeited by the Grantee upon Termination of Service
shall be reacquired by the Company, and the Grantee shall sign any document and
take any other action required to assign such Shares back to the Company.
(a) Options and SARS. Except as otherwise provided in an Award Agreement:
(i) If the Grantee incurs a Termination of Service due to his or her death,
Disability or Retirement, the Options or SARs may thereafter be exercised, to
the extent they were vested and exercisable at the time of such Termination of
Service, for a period of one (1) year from the date of such Termination of
Service (but not beyond the original Term). To the extent the Options or SARs
are not exercised at the end of such one-year period, the Options or SARs shall
be immediately cancelled and forfeited to the Company. To the extent the Options
and SARs are not vested and exercisable at the date of such Termination of
Service, they shall be immediately cancelled and forfeited to the Company.
(ii) If the Grantee incurs a Termination of Service for Cause, all Options and
SARs shall be immediately cancelled and forfeited to the Company.

 

14



--------------------------------------------------------------------------------



 



(iii) If the Grantee incurs a Termination of Service either without Cause or due
to a reason other than his or her death, Disability or Retirement, the Options
and SARs may thereafter be exercised, to the extent they were vested and
exercisable at the time of such Termination of Service, for a period of sixty
(60) days from the date of such Termination of Service (but not beyond the
original Term). To the extent the Options or SARs are not exercised at the end
of such sixty day period, the Options or SARs shall be immediately cancelled and
forfeited to the Company. To the extent the Options and SARs are not vested and
exercisable at the date of such Termination of Service, they shall be
immediately cancelled and forfeited to the Company.
(b) Restricted Stock. Except as otherwise provided in an Award Agreement:
(i) If Termination of Service occurs by reason of the Grantee’s death or
Disability, such Grantee’s Restricted Stock shall become immediately vested and
no longer subject to the applicable Restrictions.
(ii) If Termination of Service occurs for any reason other than the Grantee’s
death or Disability while the Grantee’s Restricted Stock is subject to a
Restriction(s), all of such Grantee’s Restricted Stock that is unvested or still
subject to Restrictions shall be forfeited by the Grantee.
(c) Dividend Equivalents. If Dividend Equivalents have been credited with
respect to any Award and such Award (in whole or in part) is forfeited, all
Dividend Equivalents issued in connection with such forfeited Award (or portion
of an Award) shall also be forfeited to the Company.
(d) Waiver by Committee. Notwithstanding the foregoing provisions of this
Section 5.3, the Committee may in its sole discretion as to all or part of any
Award as to any Grantee, at the time the Award is granted or thereafter,
determine that Awards shall become exercisable or vested upon a Termination of
Service, determine that Awards shall continue to become exercisable or vested in
full or in installments after Termination of Service, extend the period for
exercise of Options or SARs following Termination of Service (but not beyond the
original Term), or provide that any Award shall in whole or in part not be
forfeited upon such Termination of Service. Notwithstanding the preceding
sentence, the Committee shall not have the authority under this Section 5.3(d)
to take any action with respect to an Award to the extent that such action would
(i) cause an Award that is not intended to be a Deferred Compensation Award
subject to Code Section 409A, to instead become subject thereto (or if such
Award is already subject to Code Section 409A, so as not to give rise to
liability under Code Section 409A); or (ii) cause an Award that is intended to
be qualified for the Performance-Based Exception, to instead become subject to
Code Section 162(m)(1).
5.4 Nontransferability of Awards.
(a) Each Award and each right under any Award shall be exercisable only by the
Grantee during the Grantee’s lifetime, or, if permissible under applicable law,
by the Grantee’s guardian or legal representative.

 

15



--------------------------------------------------------------------------------



 



(b) No Award (before the time, if applicable, Shares are delivered in respect of
such Award), and no right under any Award, may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Grantee other than by
will or by the laws of descent and distribution (or, in the case of Restricted
Stock, to the Company), and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Subsidiary; provided that the designation of a
Beneficiary to receive benefits in the event of the Grantee’s death shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance for purposes of this Section 5.4(b). If so determined by the
Committee, a Grantee may, in the manner established by the Committee, designate
a Beneficiary or Beneficiaries to exercise the rights of the Grantee, and to
receive any distribution with respect to any Award upon the death of the
Grantee. A transferee, Beneficiary, guardian, legal representative or other
person claiming any rights under the Plan from or through any Grantee shall be
subject to the provisions of the Plan and any applicable Award Agreement, except
to the extent the Plan and Award Agreement otherwise provide with respect to
such persons, and to any additional restrictions or limitations deemed necessary
or appropriate by the Committee.
(c) Notwithstanding subsections (a) and (b) above, to the extent provided in the
Award Agreement, Non-Qualified Stock Options, may be transferred, without
consideration, to a Permitted Transferee. For this purpose, a “Permitted
Transferee” in respect of any Grantee means any member of the Immediate Family
of such Grantee, any trust of which all of the primary beneficiaries are such
Grantee or members of his or her Immediate Family, or any partnership, limited
liability company, corporation or and similar entity of which all of the
partners, members or stockholders are such Grantee or members of his or her
Immediate Family; and the “Immediate Family” of a Grantee means the Grantee’s
spouse, former spouse, children, stepchildren, grandchildren, parents,
stepparents, siblings, grandparents, nieces and nephews, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships. Such Award may be exercised by such Permitted
Transferee in accordance with the terms of such Award.
(d) Notwithstanding subsections (a) and (b) above, any portion of a Grantee’s
Non-Qualified Stock Options or Deferred Compensation Award that is no longer
subject to any substantial risk of forfeiture under this Plan or the applicable
Award Agreement may be assigned by a domestic relations court order to the
Grantee’s former spouse in connection with the dissolution of their marriage,
but only if the Committee determines, in its sole discretion, that the order
satisfies such requirements of a “qualified domestic relations order” as are set
forth in paragraphs (1) through (3) of Code Section 414(p), as if the applicable
Award were a plan described in Code Section 401(a)(13). The federal income and
payroll taxation of any Award assigned as provided in the preceding sentence
shall be governed by Revenue Rulings 2002-22 and 2004-60, or any applicable
guidance subsequently published by the Internal Revenue Service or the U.S.
Department of the Treasury. Except as specifically provided in this subsection
(d), nothing herein shall be construed as requiring the Committee to honor the
order of a domestic relations court regarding an Award, except to the extent
required under applicable law.
5.5 Cancellation and Rescission of Awards. Unless the Award Agreement specifies
otherwise, the Committee may cancel, rescind, suspend, withhold, or otherwise
limit or restrict any unexercised or unsettled Award at any time if the Grantee
is not in compliance with all applicable provisions of the Award Agreement and
the Plan or is in violation of any restrictive covenant or other agreement with
an Employer.

 

16



--------------------------------------------------------------------------------



 



5.6 Substitute Awards. The Committee may, in its discretion and on such terms
and conditions as the Committee considers appropriate in the circumstances,
grant Substitute Awards under the Plan. For purposes of this Section 5.6,
“Substitute Award” means an Award granted under the Plan in substitution for
stock and stock-based awards (“Acquired Entity Awards”) held by current and
former employees or non-employee directors of, or consultants to, another
corporation or entity who become Eligible Persons as the result of a merger,
consolidation or combination of the employing corporation or other entity (the
“Acquired Entity”) with the Company or a Subsidiary or the acquisition by the
Company or a Subsidiary of property or stock of the Acquired Entity immediately
before such merger, consolidation, acquisition or combination (“Acquisition
Date”) in order to preserve for the Grantee the economic value of all or a
portion of such Acquired Entity Award at such price as the Committee determines
necessary to achieve preservation of economic value.
5.7 Exercise by Non-Grantee. If any Award is exercised as permitted by the Plan
by any Person other than the Grantee, the exercise notice shall be accompanied
by such documentation as may reasonably be required by the Committee, including,
without limitation, evidence of authority of such Person or Persons to exercise
the Award and, if the Committee so specifies, evidence satisfactory to the
Company that any death taxes payable with respect to such Shares have been paid
or provided for.
5.8 No Cash Consideration for Awards. Awards may be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.
Section 6.
Stock Options
6.1 Grant of Options. Subject to and consistent with the provisions of the Plan,
Options may be granted to any Eligible Person in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee.
6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
in such form as the Committee may approve that shall specify the Grant Date, the
Option Price, the Term (not to exceed ten (10) years from its Grant Date unless
the Committee otherwise specifies in the Award Agreement), the number of Shares
to which the Option pertains, the time or times at which such Option shall be
exercisable and such other provisions (including Restrictions) not inconsistent
with the provisions of the Plan as the Committee shall determine.
6.3 Option Price. The purchase price per Share purchasable under an Option shall
be determined by the Committee; provided that such purchase price shall not be
less than one hundred percent (100%) of the Fair Market Value of a Share on the
Grant Date. As provided in Section 16.3, no Option shall be repriced without
stockholder approval.
6.4 Vesting. Shares subject to an Option shall become vested and exercisable as
specified in the applicable Award Agreement.

 

17



--------------------------------------------------------------------------------



 



6.5 Grant of Incentive Stock Options. At the time of the grant of any Option,
the Committee may in its discretion designate that such Option shall be made
subject to additional restrictions to permit it to qualify as an Incentive Stock
Option. Any Option designated as an Incentive Stock Option:
(a) shall be granted only to an employee of the Company or a Subsidiary
Corporation (as defined below);
(b) shall have an Option Price of not less than one hundred percent (100%) of
the Fair Market Value of a Share on the Grant Date, and, if granted to a person
who owns capital stock (including stock treated as owned under Section 424(d) of
the Code) possessing more than ten percent (10%) of the total combined voting
power of all classes of capital stock of the Company or any Subsidiary
Corporation (a “10% Owner”), have an Option Price not less than one hundred ten
percent (110%) of the Fair Market Value of a Share on its Grant Date;
(c) shall have a Term of not more than ten (10) years (five (5) years if the
Grantee is a 10% Owner) from its Grant Date, and shall be subject to earlier
termination as provided herein or in the applicable Award Agreement;
(d) shall not have an aggregate Fair Market Value (as of the Grant Date) of the
Shares with respect to which Incentive Stock Options (whether granted under the
Plan or any other equity incentive plan of the Grantee’s employer or any parent
or Subsidiary Corporation (“Other Plans”)) are exercisable for the first time by
such Grantee during any Year (“Current Grant”), determined in accordance with
the provisions of Code Section 422, that exceeds $100,000 (the “$100,000
Limit”);
(e) shall, if the aggregate Fair Market Value of the Shares (determined on the
Grant Date) with respect to the Current Grant and all Incentive Stock Options
previously granted under the Plan and any Other Plans that are exercisable for
the first time during a Year (“Prior Grants”) would exceed the $100,000 Limit,
be, as to the portion in excess of the $100,000 Limit, exercisable as a separate
Option that is not an Incentive Stock Option at such date or dates as are
provided in the Current Grant;
(f) shall require the Grantee to notify the Committee of any disposition of any
Shares delivered pursuant to the exercise of the Incentive Stock Option under
the circumstances described in Code Section 421(b) (relating to holding periods
and certain disqualifying dispositions) (“Disqualifying Disposition”), within
ten (10) days after such a Disqualifying Disposition;
(g) shall by its terms not be assignable or transferable other than by will or
the laws of descent and distribution and may be exercised, during the Grantee’s
lifetime, only by the Grantee; provided that the Grantee may, to the extent
provided in the Plan in any manner specified by the Committee, designate in
writing a Beneficiary to exercise his or her Incentive Stock Option after the
Grantee’s death; and
(h) shall, if such Option nevertheless fails to meet the foregoing requirements,
or otherwise fails to meet the requirements of Code Section 422 for an Incentive
Stock Option, be treated for all purposes of this Plan, except as otherwise
provided in subsections (d) and (e) above, as an Option that is not an Incentive
Stock Option.

 

18



--------------------------------------------------------------------------------



 



For purposes of this Section 6.5, “Subsidiary Corporation” means a corporation
other than the Company in an unbroken chain of corporations beginning with the
Company if, at the time of granting the Option, each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain. Notwithstanding the foregoing
and Sections 3.2(k) or 15.2, the Committee may, without the consent of the
Grantee, at any time before the exercise of an Option (whether or not an
Incentive Stock Option), take any action necessary to prevent such Option from
being treated as an Incentive Stock Option.
6.6 Exercise and Payment.
(a) Except as may otherwise be provided by the Committee in an Award Agreement,
Options shall be exercised by the delivery of a written notice (“Notice”) to the
Company setting forth the number of Shares to be exercised, accompanied by full
payment (including any applicable tax withholding) for the Option Price for the
number of Shares for which the Options are being exercised, with the payment
made by any one or more of the following means on the Exercise Date (or such
other date as may be permitted in writing by the Secretary of the Company):
(i) cash, personal check or wire transfer;
(ii) with the approval of the Committee, delivery (or deemed surrender through
attestation) by the Grantee of Shares or Shares of Restricted Stock valued at
the Fair Market Value of a Share on the Exercise Date; or
(iii) subject to applicable law, through the sale of the Shares acquired on
exercise of the Option through a broker-dealer to whom the Grantee has submitted
an irrevocable notice of exercise and irrevocable instructions to deliver
promptly to the Company the amount of sale or loan proceeds sufficient to pay
for such Shares, together with, if requested by the Company, the amount of
applicable withholding taxes payable by Grantee by reason of such exercise.
(b) The Committee may in its discretion specify that, if any Shares of
Restricted Stock (“Tendered Restricted Shares”) are used to pay the Option
Price, (x) all the Shares acquired on exercise of the Option shall be subject to
the same restrictions as the Tendered Restricted Shares, determined as of the
date of exercise of the Option, or (y) a number of Shares acquired on exercise
of the Option equal to the number of Tendered Restricted Shares shall be subject
to the same restrictions as the Tendered Restricted Shares, determined as of the
date of exercise of the Option.
(c) If the Option is exercised as permitted by the Plan by any Person other than
the Grantee, the Notice shall be accompanied by documentation as may reasonably
be required by the Company, including, evidence of authority of such Person or
Persons to exercise the Option.

 

19



--------------------------------------------------------------------------------



 



(d) At the time a Grantee exercises an Option or to the extent provided by the
Committee in the applicable Award Agreement, in lieu of accepting payment of the
Option Price of the Option and delivering the number of Shares of Common Stock
for which the Option is being exercised, the Committee may direct that the
Company either (i) pay the Grantee a cash amount, or (ii) issue a lesser number
of Shares of Common Stock, in any such case, having a Fair Market Value on the
Exercise Date equal to the amount, if any, by which the aggregate Fair Market
Value (or such other amount as may be specified in the applicable Award
Agreement, in the case of an exercise occurring concurrent with a Change in
Control) of the Shares of Common Stock as to which the Option is being exercised
exceeds the aggregate Option Price for such Shares, based on such terms and
conditions as the Committee shall establish.
Section 7.
Stock Appreciation Rights
7.1 Grant of SARs. Subject to and consistent with the provisions of the Plan,
the Committee, at any time and from time to time, may grant SARs to any Eligible
Person on a standalone basis only (i.e., not in tandem with an Option). The
Committee may impose such conditions or restrictions on the exercise of any SAR
as it shall deem appropriate.
7.2 Award Agreements. Each SAR shall be evidenced by an Award Agreement in such
form as the Committee may approve, that shall contain such terms and conditions
not inconsistent with the provisions of the Plan as shall be determined from
time to time by the Committee. Unless otherwise provided in the Award Agreement,
no SAR grant shall have a Term of more than ten (10) years from the date of
grant of the SAR.
7.3 Strike Price. The Strike Price of an SAR shall be determined by the
Committee in its sole discretion; provided that the Strike Price shall not be
less than 100% of the Fair Market Value of a Share on the Grant Date of the SAR.
As provided in Section 15.3, no SAR shall be repriced without stockholder
approval.
7.4 Vesting. Shares subject to an SAR shall become vested and exercisable as
specified in the applicable Award Agreement.
7.5 Exercise and Payment. Except as may otherwise be provided by the Committee
in an Award Agreement, SARs shall be exercised by the delivery of a written
notice to the Company, setting forth the number of Shares with respect to which
the SAR is to be exercised. No payment of an SAR shall be made unless applicable
tax withholding requirements have been satisfied in accordance with Section 17.1
or otherwise. Any payment by the Company in respect of an SAR may be made in
cash, Shares, other property, or any combination thereof, as the Committee, in
its sole discretion, shall determine.
7.6 Grant Limitations. The Committee may at any time impose any other
limitations or Restrictions upon the exercise of SARs that it deems necessary or
desirable in order to achieve desirable tax results for the Grantee or the
Company.

 

20



--------------------------------------------------------------------------------



 



Section 8.
Restricted Stock
8.1 Grant of Restricted Stock. Subject to and consistent with the provisions of
the Plan, the Committee, at any time and from time to time, may grant Restricted
Stock to any Eligible Person in such amounts as the Committee shall determine.
8.2 Award Agreement. Each grant of Restricted Stock shall be evidenced by an
Award Agreement that shall specify the Restrictions, the number of Shares
subject to the Restricted Stock Award, and such other provisions not
inconsistent with the provisions of this Plan as the Committee shall determine.
The Committee may impose such Restrictions on any Award of Restricted Stock as
it deems appropriate, including time-based Restrictions, Restrictions based upon
the achievement of specific Performance Goals, Restrictions based on the
occurrence of a specified event, and/or Restrictions under applicable securities
laws.
8.3 Consideration for Restricted Stock. The Committee shall determine the
amount, if any, that a Grantee shall pay for Restricted Stock.
8.4 Vesting. Shares subject to a Restricted Stock Award shall become vested as
specified in the applicable Award Agreement (thereafter being referred to as
“Unrestricted Stock”). For purposes of calculating the number of Shares of
Restricted Stock that become Unrestricted Stock as set forth above, Share
amounts shall be rounded to the nearest whole Share amount.
8.5 Effect of Forfeiture. If Restricted Stock is forfeited, and if the Grantee
was required to pay for such Shares or acquired such Restricted Stock upon the
exercise of an Option, the Grantee shall be deemed to have resold such
Restricted Stock to the Company at a price equal to the lesser of (x) the amount
paid by the Grantee for such Restricted Stock or the exercise price of the
Option, as applicable, and (y) the Fair Market Value of a Share on the date of
such forfeiture. The Company shall pay to the Grantee the deemed sale price as
soon as is administratively practical. Such Restricted Stock shall cease to be
outstanding, and shall no longer confer on the Grantee thereof any rights as a
stockholder of the Company, from and after the date of the event causing the
forfeiture, whether or not the Grantee accepts the Company’s tender of payment
for such Restricted Stock.
8.6 Escrow; Legends. The Committee may provide that the certificates for any
Restricted Stock (x) shall be held (together with a stock power executed in
blank by the Grantee) in escrow by the Secretary of the Company until such
Restricted Stock becomes nonforfeitable or is forfeited and/or (y) shall bear an
appropriate legend restricting the transfer of such Restricted Stock under the
Plan. If any Restricted Stock becomes nonforfeitable, the Company shall cause
certificates for such Shares to be delivered without such legend or shall cause
a release of restrictions on a book entry account maintained by the Company’s
transfer agent.
8.7 Stockholder Rights in Restricted Stock. Restricted Stock, whether held by a
Grantee or in escrow or other custodial arrangement by the Secretary of the
Company, shall confer on the Grantee all rights of a stockholder of the Company,
except as otherwise provided in the Plan or Award Agreement. At the time of a
grant of Restricted Stock, the Committee may require the payment of cash
dividends thereon to be deferred and, if the Committee so determines, reinvested
in additional Shares of Restricted Stock. Stock dividends and deferred cash
dividends issued with respect to Restricted Stock shall be subject to the same
restrictions and other terms as apply to the Shares of Restricted Stock with
respect to which such dividends are issued. The Committee may in its discretion
provide for payment of interest on deferred cash dividends.

 

21



--------------------------------------------------------------------------------



 



Section 9.
Restricted Stock Units
9.1 Grant of Restricted Stock Units. Subject to and consistent with the
provisions of the Plan and Code Sections 409A(2), (3) and (4), the Committee, at
any time and from time to time, may grant Restricted Stock Units to any Eligible
Person, in such amount and upon such terms as the Committee shall determine. A
Grantee shall have no voting rights in Restricted Stock Units.
9.2 Award Agreement. Each grant of Restricted Stock Units shall be evidenced by
an Award Agreement that shall specify the Restrictions, the number of Shares
subject to the Restricted Stock Units granted, and such other provisions as the
Committee shall determine in accordance with the Plan and Code Section 409A. The
Committee may impose such Restrictions on Restricted Stock Units, including
time-based Restrictions based on the achievement of specific Performance Goals,
time-based Restrictions following the achievement of specific Performance Goals,
Restrictions based on the occurrence of a specified event, and/or Restrictions
under applicable securities laws.
9.3 Crediting Restricted Stock Units. The Company shall establish an account
(“RSU Account”) on its books for each Eligible Person who receives a grant of
Restricted Stock Units. Restricted Stock Units shall be credited to the
Grantee’s RSU Account as of the Grant Date of such Restricted Stock Units. RSU
Accounts shall be maintained for recordkeeping purposes only and the Company
shall not be obligated to segregate or set aside assets representing securities
or other amounts credited to RSU Accounts. The obligation to make distributions
of securities or other amounts credited to RSU Accounts shall be an unfunded,
unsecured obligation of the Company.
(a) Crediting of Dividend Equivalents. Except as otherwise provided in an Award
Agreement, whenever dividends are paid or distributions made with respect to
Shares, Dividend Equivalents shall be credited to RSU Accounts on all Restricted
Stock Units credited thereto as of the record date for such dividend or
distribution. Such Dividend Equivalents shall be credited to the RSU Account in
the form of additional Restricted Stock Units in a number determined by dividing
the aggregate value of such Dividend Equivalents by the Fair Market Value of a
Share at the payment date of such dividend or distribution.
(b) Settlement of RSU Accounts. The Company shall settle an RSU Account by
delivering to the holder thereof (which may be the Grantee or his or her
Beneficiary, as applicable) a number of Shares equal to the whole number of
Shares underlying the Restricted Stock Units then credited to the Grantee’s RSU
Account (or a specified portion in the event of any partial settlement);
provided that any fractional Shares underlying Restricted Stock Units remaining
in the RSU Account on the Settlement Date shall be distributed in cash in an
amount equal to the Fair Market Value of a Share as of the Settlement Date
multiplied by the remaining fractional Restricted Stock Unit. Unless otherwise
provided in an Award Agreement, the Settlement Date for all Restricted Stock
Units credited to a Grantee’s RSU Account shall be the as soon as
administratively practical after the date when Restrictions applicable to an
Award of Restricted Stock Units have lapsed, but in no event shall such
Settlement Date be later than March 15 of the Year following the Year in which
the Restrictions applicable to the Award of Restricted Stock Units have lapsed.
Unless otherwise provided in an Award Agreement, if a Grantee’s Termination of
Service occurs before the lapse of such Restrictions, such Grantee’s Restricted
Stock Units shall be immediately cancelled and forfeited to the Company.

 

22



--------------------------------------------------------------------------------



 



Section 10.
Deferred Stock
10.1 Grant of Deferred Stock. Subject to and consistent with the provisions of
the Plan and Code Sections 409A(a)(2), (3), and (4), the Committee, at any time
and from time to time, may grant the right to receive Shares of Deferred Stock
to any Eligible Person in such number, and upon such terms, as the Committee, at
any time and from time to time, shall determine (including, to the extent
allowed by the Committee, grants at the election of a Grantee to convert Shares
to be acquired upon lapse of restrictions on Restricted Stock or Restricted
Stock Units into such Deferred Stock). A Grantee shall have no voting rights in
Deferred Stock.
10.2 Award Agreement. Each grant of Deferred Stock shall be evidenced by an
Award Agreement that shall specify the number of Shares underlying the Deferred
Stock subject to an Award, the Settlement Date such Shares of Deferred Stock
shall be settled and such other provisions as the Committee shall determine that
are in accordance with the Plan and Code Section 409A.
10.3 Deferred Stock Elections.
(a) Making of Deferral Elections. If and to the extent permitted by the
Committee, an Eligible Person may elect (a “Deferral Election”) at such times
and in accordance with rules and procedures adopted by the Committee (which
shall comply with Code Section 409A), to receive all or any portion of his
salary and/or bonus (including any cash or Share Award, other than any Options
or SARs) in the form of a right to receive a number of Shares of Deferred Stock
equal to the quotient of (i) the amount of salary and/or cash bonus or other
permissible Award to be paid in the form of Deferred Stock, divided by (ii) the
Fair Market Value of a Share on the date such salary or bonus or other such
Award would otherwise be paid in cash or distributed in Shares. The Grant Date
for an Award of Deferred Stock made pursuant to a Deferral Election shall be the
date the deferrable amount subject to the Deferral Election would otherwise have
been paid to the Grantee in cash or Shares.
(b) Timing of Deferral Elections. An initial Deferral Election must be filed
with the Secretary of the Company no later than December 31 of the Year
preceding the Year in which the amounts subject to the Deferral Election would
otherwise be earned, subject to the applicable requirements of Code Section 409A
and such other restrictions and advance filing requirements as the Company may
impose. A Deferral Election shall be irrevocable as of the filing deadline. Each
Deferral Election shall remain in effect with respect to subsequently earned
amounts described in the Deferral Election, unless the Eligible Person revokes
or changes such Deferral Election. Any such revocation or change shall have
prospective application only; and shall not be effective for any amounts subject
to the Deferral Election that are earned during the Year in which the revocation
or change is filed.

 

23



--------------------------------------------------------------------------------



 



(c) Subsequent Deferral Elections. A Deferral Election (other than an initial
Deferral Election) made with respect to an outstanding Deferred Compensation
Award must meet the timing requirements for a subsequent deferral election, as
specified in Treasury Regulation Section 1.409A-2(b).
10.4 Deferral Account.
(a) Establishment of Deferral Accounts. The Company shall establish an account
(a “Deferral Account”) on its books for each Eligible Person who receives a
grant of Deferred Stock or makes a Deferral Election. Deferred Stock shall be
credited to the Grantee’s Deferral Account as of the Grant Date of such Deferred
Stock. Deferral Accounts shall be maintained for recordkeeping purposes only and
the Company shall not be obligated to segregate or set aside assets representing
securities or other amounts credited to Deferral Accounts. The obligation to
make distributions of securities or other amounts credited to Deferral Accounts
shall be an unfunded, unsecured obligation of the Company. A Deferral Account
shall be subject to the provisions of Section 5.4 other than Section 5.4(c).
(b) Crediting of Dividend Equivalents. Except as otherwise provided in an Award
Agreement, whenever dividends are paid or distributions made with respect to
Shares, Dividend Equivalents shall be credited to Deferral Accounts on all
Deferred Stock credited thereto as of the record date for such dividend or
distribution. Such Dividend Equivalents shall be credited to the Deferral
Account in the form of additional Deferred Stock in a number determined by
dividing the aggregate value of such Dividend Equivalents by the Fair Market
Value of a Share at the payment date of such dividend or distribution.
(c) Settlement of Deferral Accounts. The Company shall settle a Deferral Account
by delivering to the holder thereof (which may be the Grantee or his or her
Beneficiary or estate, as applicable) a number of Shares equal to the whole
number of Shares of Deferred Stock then credited to the Grantee’s Deferral
Account (or a specified portion in the event of any partial settlement);
provided that any fractional Shares of Deferred Stock remaining in the Deferral
Account on the Settlement Date shall be distributed in cash in an amount equal
to the Fair Market Value of a Share as of the Settlement Date multiplied by the
remaining fractional Share. The Settlement Date for all Deferred Stock credited
in a Grantee’s Deferral Account shall be determined in accordance with Code
Section 409A and shall be specified in the applicable Award Agreement or
Deferral Election. The Settlement Date for Deferred Stock, as may be permitted
by the Committee in its discretion and as specified in the Award Agreement or
Deferral Election, shall be limited to one or more of the following events:
(1) a specified date (as contemplated by applicable guidance under Code Section
409A), (2) a Change in Control (within the meaning of the Plan’s definition that
applies to Deferred Compensation Awards), (3) the Grantee’s “separation from
service” as provided in Code Section 409A(a)(2)(A)(i) (which is defined
differently from Termination of Service), (4) the Grantee’s death, (5) the
Grantee’s Disability or (6) an “unforeseeable emergency” of the Grantee as
provided in Code Section 409A(a)(2)(A)(vi).

 

24



--------------------------------------------------------------------------------



 



Section 11.
Performance Units
11.1 Grant of Performance Units. Subject to and consistent with the provisions
of the Plan, Performance Units may be granted to any Eligible Person in such
number and upon such terms, and at any time and from time to time, as shall be
determined by the Committee. Performance Units shall be evidenced by an Award
Agreement in such form as the Committee may approve, that shall contain such
terms and conditions not inconsistent with the provisions of the Plan as shall
be determined from time to time by the Committee.
11.2 Value/Performance Goals. The Committee shall, in its discretion, set
Performance Goals that, depending on the extent to which they are met during a
Performance Period, will determine the number or value of Performance Units that
will be paid to the Grantee at the end of the Performance Period. Each
Performance Unit shall have an initial value that is established by the
Committee at the time of grant. The Performance Goals for Awards of Performance
Units shall be set by the Committee at threshold, target and maximum performance
levels with the number or value of the Performance Units payable tied to the
degree of attainment of the various performance levels during the Performance
Period. No payment shall be made with respect to a Performance Unit Award if the
threshold performance level is not satisfied. If Performance Goals are attained
between the threshold and target performance levels or between the target and
maximum performance levels, the number or value of Performance Units under such
Award shall be determined by linear interpolation, unless otherwise provided in
an Award Agreement. With respect to Covered Employees and to the extent the
Committee deems it appropriate for an Award of Performance Units to comply with
Code Section 162(m), (a) all Performance Goals for that Award shall be based on
objective Performance Measures satisfying the requirements for the
Performance-Based Exception, and shall be set by the Committee within the time
period prescribed by Code Section 162(m); and (b) the maximum amount of the
Award shall be subject to the applicable limit under Section 4.3(b).
11.3 Earning of Performance Units. Except as provided in Section 13, after the
applicable Performance Period has ended, the holder of Performance Units shall
be entitled to payment based on the level of achievement of Performance Goals
set by the Committee and as described in Section 11.2. If the Performance Unit
is intended to comply with the Performance-Based Exception, the Committee shall
certify the level of achievement of the Performance Goals in writing before the
Award is settled. At the discretion of the Committee, the Award Agreement may
specify that an Award of Performance Units is payable in cash, Shares,
Restricted Stock or Restricted Stock Units.
11.4 Adjustment on Change of Position. If a Grantee is promoted, demoted or
transferred to a different business unit of the Company during a Performance
Period, then, to the extent the Committee determines that the Award, the
Performance Goals, or the Performance Period are no longer appropriate, the
Committee may adjust, change, eliminate or cancel the Award, the Performance
Goals, or the applicable Performance Period, as it deems appropriate in order to
make them appropriate and comparable to the initial Award, the Performance
Goals, or the Performance Period; provided that if the Award is intended to
qualify for the Performance-Based Exception, such adjustments shall be subject
to Section 4.4(c).

 

25



--------------------------------------------------------------------------------



 



11.5 Dividend Rights. At the discretion of the Committee, a Grantee may be
entitled to receive any dividends or Dividend Equivalents declared with respect
to Shares deliverable in connection with grants of Performance Units that have
been earned, but not yet delivered to the Grantee.
Section 12.
Annual Incentive Awards
12.1 Annual Incentive Awards. Subject to and consistent with the provisions of
the Plan, Annual Incentive Awards may be granted to any Eligible Person in
accordance with the provisions of this Section 12. The Committee shall designate
the individuals eligible to be granted an Annual Incentive Award for a Year
within the first ninety (90) days of such Year; provided that for any hiring or
promotion after such period that makes an individual who is not a Covered
Employee eligible to be granted an Annual Incentive Award, the designation shall
not be later than the last day of the first 25% of the remainder of such Year
after such hiring or promotion. The Committee may designate an Eligible Person
as eligible for an Annual Incentive Award for a full Year or for a period of
less than a full Year. The opportunity to be granted an Annual Incentive Award
shall be evidenced by an Award Agreement or in such other form as the Committee
may approve, that shall specify the individual’s Bonus Opportunity, the
Performance Goals, and such other terms not inconsistent with the Plan as the
Committee shall determine.
12.2 Determination of Amount of Annual Incentive Awards.
(a) Aggregate Maximum. The Committee may establish guidelines as to the maximum
amount of Annual Incentive Awards payable to all Eligible Persons for any Year.
(b) Establishment of Performance Goals and Bonus Opportunities. Within the first
ninety (90) days of each Year, the Committee shall establish Performance Goals
for the Year (which may be the same or different for some or all Eligible
Persons) and shall establish the threshold, target and maximum Bonus Opportunity
for each Grantee for the attainment of specified threshold, target and maximum
Performance Goals. Performance Goals and Bonus Opportunities may be weighted for
different factors and measures as the Committee shall determine. With respect to
Covered Employees and to the extent the Committee deems it appropriate for an
Annual Incentive Award to comply with Code Section 162(m), (a) all Performance
Goals for that Award shall be based on objective Performance Measures satisfying
the requirements for the Performance-Based Exception, and shall be set by the
Committee within the time period prescribed by Code Section 162(m); and (b) the
maximum amount of the Award shall be subject to the applicable limit under
Section 4.3(b).
(c) Committee Certification and Determination of Amount of Annual Incentive
Award. The Committee shall determine and certify in writing the degree of
attainment of Performance Goals as soon as administratively practicable after
the end of each Year but not later than sixty (60) days after the end of such
Year. The Committee shall determine an individual’s maximum Annual Incentive
Award based on the level of attainment of the Performance Goals (as certified by
the Committee) and the individual’s Bonus Opportunity. The Committee reserves
the discretion to reduce (but not below zero) the amount of an individual’s
Annual Incentive Award below the maximum Annual Incentive Award. The
determination of the Committee to reduce (or not pay) an individual’s Annual
Incentive Award for a Year shall not affect the maximum Annual Incentive Award
payable to any other individual. No Annual Incentive Award shall be payable to
an individual unless at least the threshold Performance Goal is attained.

 

26



--------------------------------------------------------------------------------



 



(d) Termination of Service. If a Grantee has a Termination of Service during the
Year, the Committee may, in its absolute discretion and under such rules as the
Committee may from time to time prescribe, authorize the payment of an Annual
Incentive Award to such Grantee in accordance with the provisions of this
Section 12 and, in the absence of such determination by the Committee, the
Grantee shall receive no Annual Incentive Award for such Year.
12.3 Time of Payment of Annual Incentive Awards. Annual Incentive Awards shall
be paid as soon as administratively practicable after the Committee determines
the amount of the Award payable under this Section 12, but not later than two
and one-half months after the end of such Year.
12.4 Form of Payment of Annual Incentive Awards.
(a) An individual’s Annual Incentive Award for a Year shall be paid in cash,
Shares, Restricted Stock, Options or any other form of an Award or any
combination thereof as provided in the Award Agreement or in such form as the
Committee may approve.
Section 13.
Change in Control
13.1 Acceleration of Vesting. Upon the occurrence of an event satisfying the
definition of “Change in Control” with respect to a particular Award, unless
otherwise provided in an Award Agreement, such Award shall become vested, all
Restrictions shall lapse and all Performance Goals shall be deemed to be met, as
applicable; provided that no payment of an Award shall be accelerated to the
extent such payment would cause such Award to be subject to the adverse
consequences described in Code Section 409A. The Committee may, in its
discretion, include such further provisions and limitations in any Award
Agreement as it may deem desirable.
13.2 Special Treatment if a Change in Control Occurs. In order to maintain the
Grantee’s rights upon the occurrence of any event satisfying the definition of
“Change in Control” with respect to an Award, the Committee, as constituted
before such event, may, in its sole discretion, as to any such Award, either at
the time the Award is made hereunder or any time thereafter, take any one or
more of the following actions: (a) make such adjustment to any such Award then
outstanding as the Committee deems appropriate to reflect such Change in
Control; or (b) cause any such Award then outstanding to be assumed, or new
rights substituted therefor, by the acquiring or surviving entity after such
Change in Control.

 

27



--------------------------------------------------------------------------------



 



Additionally, if a Change in Control occurs with respect to Options and SARs,
the Committee, as constituted before such Change in Control, may, in its sole
discretion, (a) cancel any outstanding unexercised Options or SARs (whether or
not vested) that have a per Share Option Price or Strike Price (as applicable)
which is greater than or equal to the per Share Fair Market Value as of the date
of the Change in Control; or (b) cancel any outstanding unexercised Options or
SARs (whether or not vested) that have a per Share Option Price or Strike Price
(as applicable) which is less than the per Share Fair Market Value as of the
date of the Change in Control in exchange for a cash payment of an amount equal
to (i) the difference between the per share Fair Market Value as of the date of
the Change in Control and the Option Price or Strike Price multiplied by
(ii) the total number of Shares underlying such Option or SAR that are vested
and exercisable at the time of the Change in Control.
Section 14.
Dividend Equivalents
The Committee is authorized to grant Awards of Dividend Equivalents alone or in
conjunction with other Awards, on such terms and conditions as the Committee
shall determine in accordance with Code Section 409A. Unless otherwise provided
in the Award Agreement or in Sections 9 and 10 of the Plan, Dividend Equivalents
shall be paid immediately when accrued and, in no event, later than March 15 of
the Year following the Year in which such Dividend Equivalents accrue. Unless
otherwise provided in the Award Agreement or in Sections 9 and 10 of the Plan,
if the Grantee incurs a Termination of Service before the date such Dividend
Equivalents accrue, the Grantee’s right to such Dividend Equivalents shall be
immediately forfeited.
Section 15.
Amendments and Termination
15.1 Amendment and Termination. Subject to Section 15.2, the Board may at any
time amend, alter, suspend, discontinue or terminate the Plan in whole or in
part without the approval of the Company’s stockholders, provided that (a) any
amendment shall be subject to the approval of the Company’s stockholders if such
approval is required by any federal or state law or regulation or any stock
exchange or automated quotation system on which the Shares may then be listed or
quoted, and (b) any Plan amendment or termination will not accelerate the timing
of any payments that constitute deferred compensation under Code Section 409A
unless such acceleration of payment is permitted by Code Section 409A.
15.2 Effect of Termination or Amendments on Previously Granted Awards. Except as
otherwise specifically provided in the Plan (including Sections 3.2(k), 5.5 and
this Section 15.2) or an Award Agreement, no termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Grantee of
such Award.
15.3 Amendment of Agreements for Awards; No Repricing of Certain Awards. Except
as otherwise provided in this Section 15.3, the terms of an existing Award may
be amended by agreement between the Committee and the Grantee. Notwithstanding
the foregoing sentence, except as permitted under Section 4.2, 5.6 or 13.2,
(a) without the prior approval of the Company’s stockholders, (i) no Option or
SAR will be repriced, replaced, or regranted through cancellation, (ii) the
exercise price of a previously granted Option or SAR will not be lowered and
(iii) no Option or SAR will be exchanged for an Option or SAR with a lower
exercise price, for any other Award or for cash, and (b) no such amendment shall
(i) extend the maximum period during which such Award may be exercised, either
by extending the term of the Award or by extending the exercise period following
termination of employment or any other applicable event, or (ii) reduce the
exercise price per share below the Fair Market Value of the Common Stock on the
date the Award was granted, unless, in either case, the Award, as amended,
complies with the requirements of Section 409A.

 

28



--------------------------------------------------------------------------------



 



Section 16.
Beneficiary Designation
Each Grantee under the Plan may, from time to time, name any Beneficiary or
Beneficiaries (who may be named contingently or successfully) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Grantee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Company during the Grantee’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.
Section 17.
Withholding
17.1 Required Withholding.
(a) The Committee in its sole discretion may provide that, when taxes are to be
withheld in connection with the exercise of an Option or an SAR or upon the
lapse of Restrictions on an Award or upon payment of any benefit or right under
this Plan (the Exercise Date of any such Option or SAR, or the date such
Restrictions lapse, or the date such payment of any other benefit or right
occurs, being hereinafter referred to as the “Tax Date”), the Grantee may elect
to make payment for the withholding of federal, state and local taxes, including
Social Security and Medicare (“FICA”) taxes, by one or a combination of the
following methods:
(i) payment of an amount in cash equal to the amount to be withheld;
(ii) if the Award is payable in Shares, requesting the Company to withhold from
the Shares that would otherwise be received upon exercise of the Option or a SAR
or upon the lapse of Restrictions on the Award, a number of Shares having a Fair
Market Value on the Tax Date equal to the amount to be withheld; or
(iii) withholding from any cash payment under the Award, or from compensation
otherwise due to the Grantee from the Employer.
The Committee in its sole discretion may provide that the maximum amount of tax
withholding upon exercise of an Option or an SAR to be satisfied by withholding
Shares upon exercise of such Option pursuant to clause (ii) above shall not
exceed the minimum amount of taxes, including FICA taxes, required to be
withheld under federal, state and local law. An election by Grantee under this
subsection is irrevocable. Any fractional share amount and any additional
withholding not paid by the withholding or surrender of Shares must be paid in
cash. If no timely election is made, withholding will be paid from any cash
payment under the Award, and the Grantee must deliver cash to satisfy all tax
withholding requirements with respect to an Award payable in Shares.

 

29



--------------------------------------------------------------------------------



 



(b) Any Grantee who makes a Disqualifying Disposition (as defined in
Section 6.5(f)) or an election under Code Section 83(b) shall remit to the
Company an amount sufficient to satisfy all resulting tax withholding
requirements in the same manner as set forth in subsection (a).
(c) No Award shall be settled, whether in cash or in Shares, unless the
applicable tax withholding requirements have been met to the satisfaction of the
Committee.
17.2 Notification under Code Section 83(b). If the Grantee, in connection with
the exercise of any Option, or any grant or purchase of Restricted Stock, makes
the election permitted under Code Section 83(b) to include in such Grantee’s
gross income in the Year of transfer the amounts specified in Code
Section 83(b), then such Grantee shall notify the Company of such election
within ten (10) days of filing the notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under Code Section 83(b). The Committee may, in connection
with the grant of an Award or at any time thereafter, prohibit a Grantee from
making the election described above.
Section 18.
General Provisions
18.1 Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware (other than its law respecting choice of
laws) and applicable federal law.
18.2 Severability. If any provision of this Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, it shall be stricken and the remainder of the
Plan and any such Award shall remain in full force and effect.
18.3 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business and/or assets of the Company.
18.4 Requirements of Law. The granting of Awards and the delivery of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges or markets as may be required. Notwithstanding any provision of the
Plan or any Award, Grantees shall not be entitled to exercise, or receive
benefits under, any Award, and the Company (or any Subsidiary) shall not be
obligated to deliver any Shares or deliver benefits to a Grantee, if such
exercise or delivery would constitute a violation by the Grantee, the Company or
a Subsidiary of any applicable law or regulation.

 

30



--------------------------------------------------------------------------------



 



18.5 Securities Law Compliance. If the Committee deems it necessary to comply
with any applicable securities law, or the requirements of any securities
exchange or market upon which Shares may be listed, the Committee may impose any
restriction on Awards or Shares acquired pursuant to Awards under the Plan as it
may deem advisable. All evidence of Share ownership delivered pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations or other requirements of the SEC, any securities exchange or market
upon which Shares are then listed, and any applicable securities law. If so
requested by the Company, the Grantee shall make a written representation and
warranty to the Company that he or she will not sell or offer to sell any Shares
unless a registration statement shall be in effect with respect to such Shares
under the Securities Act of 1933, as amended, and any applicable state
securities law or unless he or she shall have furnished to the Company an
opinion of counsel, in form and substance satisfactory to the Company, that such
registration is not required.
If the Committee determines that the exercise or nonforfeitability of, or
delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any national
securities exchange or national market system on which are listed any of the
Company’s equity securities, then the Committee may postpone any such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date.
18.6 Section 409A. To the extent applicable and notwithstanding any other
provision of this Plan, this Plan and Awards hereunder shall be administered,
operated and interpreted in accordance with Code Section 409A; provided that, if
the Committee determines that any amounts payable hereunder may be taxable to a
Grantee under Code Section 409A before the payment and/or delivery to such
Grantee of such amount, the Company may (a) adopt such amendments to the Plan
and related Award, and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Awards hereunder; and/or (b) take such other actions as the
Committee determines necessary or appropriate to comply with or exempt the Plan
and/or Awards from the requirements of Code Section 409A. The Company and its
Subsidiaries make no guarantees to any Person regarding the tax treatment of
Awards or payments made under the Plan and, notwithstanding the above provisions
and any agreement or understanding to the contrary, if any Award, payments or
other amounts due to a Grantee (or his or her beneficiaries, as applicable)
results in, or causes in any manner, the application of an accelerated or
additional tax, fine or penalty under Code Section 409A or otherwise to be
imposed, then the Grantee (or his or her beneficiaries, as applicable) shall be
solely liable for the payment of, and the Company and its Subsidiaries shall
have no obligation or liability to pay or reimburse (either directly or
otherwise) the Grantee (or his or her beneficiaries, as applicable) for, any
such additional taxes, fines or penalties.

 

31



--------------------------------------------------------------------------------



 



18.7 No Rights as a Stockholder. No Grantee shall have any rights as a
stockholder of the Company with respect to the Shares (except as provided in
Section 8.7 with respect to Restricted Stock) that may be deliverable upon
exercise or payment of such Award until such Shares have been delivered to him
or her.
18.8 Awards Not Taken Into Account for Other Benefits. Awards shall be special
incentive payments to the Grantee and shall not be taken into account in
computing the amount of salary or compensation of the Grantee for purposes of
determining any pension, retirement, death or other benefit under (a) any
pension, retirement, profit-sharing, bonus, insurance or other employee benefit
plan of an Employer, except as such plan shall otherwise expressly provide, or
(b) any agreement between an Employer and the Grantee, except as such agreement
shall otherwise expressly provide.
18.9 Employment Agreement Supersedes Award Agreement. If a Grantee is a party to
an employment agreement with the Company or a Subsidiary that provides for
vesting or extended exercisability of equity compensation Awards on terms more
favorable to the Grantee than the Grantee’s Award Agreement or this Plan, the
employment agreement shall be controlling; provided that (a) if the Grantee is a
Section 16 Person, any terms in the employment agreement requiring Compensation
Committee of the Board, Board or stockholder approval in order for an exemption
from Section 16(b) of the Exchange Act to be available shall have been approved
by the Compensation Committee of the Board, the Board or the stockholders, as
applicable, and (b) the employment agreement shall not be controlling to the
extent the Grantee and Grantee’s Employer agree it shall not be controlling.
18.10 Non-Exclusivity of Plan. Neither the adoption of the Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for employees as it may deem desirable.
18.11 No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind nor, except the
extent required by applicable federal law, any fiduciary relationship between
the Company or any Subsidiary and a Grantee or any other Person. To the extent
that any Person acquires a right to receive payments from the Company or any
Subsidiary pursuant to an Award, such right shall be no greater than the right
of any unsecured general creditor of the Company or any Subsidiary.

 

32



--------------------------------------------------------------------------------



 



18.12 No Right to Continued Employment or Awards. No employee shall have the
right to be selected to receive an Award under this Plan or, having been so
selected, to be selected to receive a future Award. The grant of an Award shall
not be construed as giving a Grantee the right to be retained in the employ of
the Company or any Subsidiary or to be retained as a director of the Company or
any Subsidiary. Further, the Company or a Subsidiary may at any time terminate
the employment of a Grantee free from any liability, or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.
18.13 Military Service. Awards shall be administered in accordance with Code
Section 414(u) and the Uniformed Services Employment and Reemployment Rights Act
of 1994.
18.14 Construction. The following rules of construction will apply to the Plan:
(a) the word “or” is disjunctive but not necessarily exclusive; and (b) words in
the singular include the plural, words in the plural include the singular, and
words in the neuter gender include the masculine and feminine genders, and words
in the masculine or feminine gender include the opposite gender and the neuter
gender. The headings of sections and subsections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.
18.15 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be canceled, terminated, or otherwise eliminated.
18.16 Plan Document Controls. This Plan and each Award Agreement constitute the
entire agreement with respect to the subject matter hereof and thereof; provided
that in the event of any inconsistency between this Plan and such Award
Agreement, the terms and conditions of the Plan shall control.

 

33